Citation Nr: 0027254	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-12 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right knee condition.

2.  Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


REMAND

The veteran served on active duty from August 1975 to January 
1979 and from February 1991 to April 1991.  He is noted to 
have served on Reserve status in the Air Force National Guard 
from April 1982 to April 1991.  

Additional evidentiary development is needed prior to 
appellate disposition of this case.  The Board notes that a 
July 1999 report of contact contains reference to a telephone 
conversation in which the veteran reported having had a 
medical examination for his knee condition in June 1999.  An 
AMIE request dated in September 1999 also indicated that the 
veteran underwent a VA examination of his knee in June 1999.  
VA treatment records from May 1999 to September 1999 were 
obtained, but the claims file does not contain the report 
from this June 1999 VA examination.  Nor was a June 1999 VA 
examination report listed as evidence by the RO in its SSOC 
of January 2000.  VA records, including VA examination 
reports, are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claims. 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Consequently, 
development for such records precedes any determination on 
well groundedness of a claim or whether new and material 
evidence has been submitted to reopen a claim.

The veteran contends that he is entitled to service 
connection for a right knee disorder and for bronchial 
asthma.  He alleged in his December 1999 hearing testimony 
that he initially injured his right knee during his first 
period of active duty around 1976 and first sought treatment 
in 1977 (page 1 of the hearing transcript), but also that 
activity while on Reserve duty also aggravated his right knee 
(pages 12 and 13 of the transcript).  Regarding asthma, he 
asserted that he began having asthma around 1990 and 1991, 
but that he suffered an aggravating flare up during reserve 
duty in 1995 or 1996 (page 12 of the transcript).  

It is unclear whether all the available dates of his periods 
of reserve duty, including active duty for training (ACTDTRA) 
are of record.  However, there is a record showing active 
training for a few weeks in August and September 1997, and 
service clinical records in August 1997 reflect treatment for 
bronchitis or questionable asthma, but otherwise the record 
is unclear regarding his dates of reserve duty or even that 
he had any reserve duty beyond the dates mentioned above.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain and associate 
with the claims file a copy of the report 
of June 1999 VA examination of the 
veteran's knee.  If the report of this 
examination is not available, or if the 
veteran did not attend such examination, 
this should be so certified. 

2.  The RO should contact the veteran and 
request that he provide information as to 
the inclusive dates of all periods of 
military reserve service and to attempt 
to verify, through official channels, 
said periods of service.  The RO should 
explain to the veteran the importance of 
obtaining the dates of inactive duty and 
active duty for training in particular.  
The veteran should be informed that any 
information that he can provide 
pertaining to his dates of inactive duty 
and active duty for training would aid in 
the verification of those dates.  

Regardless of the reply from the veteran, 
the RO should attempt to verify all 
periods of inactive duty and active duty 
for training.  The National Personnel 
Records Center should be contacted, if 
necessary, as should any other potential 
storage facilities noted in M21-1, Part 
III, 4.01.  If additional service is 
verified, all service medical records for 
such time periods are to be obtained, if 
not already associated with the claims 
file.  All records and other relevant 
information are to be made part of the 
claims folder.  If the records cannot be 
obtained, this should be noted in the 
claims folder.

3.  Following completion of the above 
actions, the RO should review the 
evidence and set forth the exact dates of 
inactive and active duty for training, 
and consider whether asthma was incurred 
or aggravated by active duty, inactive 
duty for training, or active duty for 
training; and whether new and material 
evidence has been submitted to reopen a 
claim for service connection for a right 
knee disorder, to include due to any 
period of inactive or active duty for 
training.  

4.  The RO should then readjudicate the 
claims.  If any claim remains denied, the 
veteran should be provided an appropriate 
supplemental statement of the case and 
given opportunity to respond.  The case 
should then be returned to the Board for 
further review.  No action is required of 
the veteran until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	JOHN FUSSELL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



